
	
		I
		112th CONGRESS
		2d Session
		H. R. 4820
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Ms. Schakowsky
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain single-driver
		  sound isolating earphones.
	
	
		1.Certain single-driver sound
			 isolating earphones
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Single-driver sound isolating earphones with skinned
						(non-porous) slow-recovery foam sleeves, detachable cable and a repeatable
						operating range of 22 Hz to 19 kHz with a deviation of +/− 3dB (provided for in
						subheading 8518.30.20)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
